

EXHIBIT 10.1
 
WAIVER and AMENDMENT, dated as of February 14, 2007 (this “Waiver”), executed in
connection with the FINANCING AGREEMENT, dated as of June 8, 2005 (as the same
has heretofore been amended and may hereafter be amended, restated, modified or
supplemented from time to time, the “Financing Agreement”), among MTM
TECHNOLOGIES, INC., a New York corporation (“Parent”), each of its subsidiaries
that is a party thereto (each of Parent and each such subsidiary, a “Company”
and collectively the “Companies”), and any other entity that becomes a party
thereto as a borrower and THE CIT GROUP/BUSINESS CREDIT, INC., a New York
corporation (“CIT”), and any other entity becoming a Lender (collectively, the
“Lenders” and each individually as a “Lender”), and CIT, as Agent for the
Lenders (the “Agent”). Terms which are capitalized in this Waiver and not
otherwise defined shall have the meanings ascribed to such terms in the
Financing Agreement.
 
WHEREAS, the Companies have requested that the Lenders (i) waive as Events of
Default the violation by the Companies of the Consolidated Fixed Charge Coverage
Ratio and the Consolidated Senior Leverage Ratio requirements for the period of
four consecutive fiscal quarters ending on or about December 31, 2006, and (ii)
waive the breach by the Companies of any representations and warranties set
forth in the Financing Agreement or any other Loan Documents to which they are a
party solely as a result of the foregoing, and the Lenders have agreed to the
foregoing requests, on the terms and subject to satisfaction of the conditions
contained in this Waiver;
 
WHEREAS, the Lenders have requested that the Companies agree to modify certain
terms of the Financing Agreement, and the Companies have agreed to the foregoing
request, on the terms and subject to the satisfaction of the conditions
contained in this Waiver;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
 
Section One.    Amendment. Effective as of the date hereof, upon the
satisfaction of the conditions precedent set forth in Section Four hereof, the
Financing Agreement is hereby amended as follows:
 
(a) Section 1.1. Defined Terms. Section 1.1 of the Financing Agreement is
amended by adding the new defined term Consolidated Liquidity, in the
appropriate alphabetical order, and the definition thereof, as follows:
 
“Consolidated Liquidity shall mean, as of any date of determination, the sum of
(x) all cash and cash equivalents on the Consolidated Balance Sheet, calculated
after giving effect to all checks, drafts and other negotiable instruments
issued by and drawn on a bank account of any Company, which checks, drafts and
other negotiable instruments have not been presented for payment as of the
opening of business on such date of determination, but not including cash
reserved for accrued payroll obligations, plus (y) the amount of Net
Availability.”
 
(b) Section 7.2(h). Financial Reporting. Section 7.2(h) of the Financing
Agreement is amended by adding new clause (v) thereto, as follows:
 

--------------------------------------------------------------------------------


 
“(v) on a weekly basis, a financial report, in form and substance reasonably
satisfactory to the Agent, which report shall indicate the amount of
Consolidated Liquidity as of the last day of the previous week, together with a
calculation thereof, in reasonable detail.”
 
(c) Section 7.3. Financial Covenants. Section 7.3 of the Financing Agreement is
amended by adding new subsection (d) thereto, as follows:
 
“(d) Consolidated Liquidity. To cause the Parent to have Consolidated Liquidity
of not less than $2,500,000 at all times through and including March 31, 2007,
and Consolidated Liquidity of not less than $3,000,000 at all times thereafter.”
 
Section Two.    Waivers. The Companies have advised the Lenders that Parent has
(i) failed to maintain a Consolidated Senior Leverage Ratio for the period of
four consecutive fiscal quarters ending on or about December 31, 2006 of not
greater than 4.00 to 1.00, in violation of Section 7.3(a) of the Financing
Agreement, and (ii) failed to maintain a Consolidated Fixed Charge Coverage
Ratio for the period of four consecutive fiscal quarters ending on or about
December 31, 2006 of not less than 1.00 to 1.00, in violation of Section 7.3(b)
of the Financing Agreement. Each such violation constitutes an Event of Default
under Section 10.1(e) of the Financing Agreement (such Events of Default,
collectively, the “Financial Covenant Defaults”). Effective as of the date
hereof, upon the satisfaction of the conditions precedent set forth in Section
Four hereof, and subject to the satisfaction of the conditions subsequent set
forth in Section Five hereof, the Lenders hereby waive the Financial Covenant
Defaults and any breach by the Companies of any representations and warranties
set forth in the Financing Agreement or any other Loan Document to which they
are a party solely as a result of the foregoing (each such breach, together with
the Financial Covenant Defaults, the “Designated Defaults”) as Events of
Default; provided, however, nothing contained herein shall constitute a waiver
by the Lenders of any other Event of Default, whether or not they have any
knowledge thereof, nor shall anything contained herein constitute a waiver of
any future Event of Default whatsoever. Henceforth, the Lenders shall require
strict compliance by the Companies with all of the terms and provisions
contained in the Financing Agreement.
 
Section Three.    Representations and Warranties. To induce the Lenders to enter
into this Waiver, each Company hereby warrants and represents to the Lenders as
follows:
 
(a)  all of the representations and warranties contained in the Financing
Agreement and each other Loan Document to which such Company is a party continue
to be true and correct in all material respects as of the date hereof, as if
repeated as of the date hereof, except (i) with respect to the absence of the
occurrence and continuation of any Event of Default, as to which the Lenders
acknowledge the occurrence of the Designated Defaults, and (ii) to the extent of
changes resulting from transactions expressly permitted by the Financing
Agreement, this Waiver or any of the other Loan Documents, or to the extent that
such representations and warranties are expressly made only as of an earlier
date;
 
(b)  the execution, delivery and performance of this Waiver by such Company is
within its corporate powers, has been duly authorized by all necessary corporate
action, and such Company has received all necessary consents and approvals, if
any are required, for the execution and delivery of this Waiver;
 

--------------------------------------------------------------------------------


 
(c)  upon the execution of this Waiver, this Waiver shall constitute the legal,
valid and binding obligation of such Company, enforceable against such Company
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and (ii) general principles of equity; and
 
(d)  neither the execution and delivery of this Waiver, nor the consummation of
the transactions herein contemplated, nor compliance with the provisions hereof
will (i) violate any law or regulation applicable to any Company, (ii) cause a
violation by any Company of any order or decree of any court or government
instrumentality applicable to it, (iii) conflict with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which any Company is a party
or by which it may be bound, (iv) result in the creation or imposition of any
lien, charge, or encumbrance upon any of the property of any Company, except in
favor of the Lenders, to secure the Obligations, (v) violate any provision of
the Certificate of Incorporation, By-Laws or any capital stock provisions of any
Company, or (vi) be reasonably likely to have a Material Adverse Effect.
 
Section Four.    Conditions Precedent. This Waiver shall become effective upon
the satisfaction of the following conditions precedent:
 
(a)  the Agent shall have received an original of this Waiver, duly executed by
all of the parties hereto other than CIT;
 
(b)  the Agent shall have received and reviewed to its satisfaction a copy of
the fully executed waiver of Textron of all events of default existing under the
Textron Loan Agreement;
 
(c)  the Agent shall have received and reviewed to its satisfaction a copy of
the fully executed waiver of Columbia Partners, L.L.C. Investment Management and
National Electrical Benefit Fund (collectively, the “Columbia Lenders”) of all
events of default existing under that certain Credit Agreement dated as of
November 23, 2005, by and among the Columbia Lenders, on the one hand, and
Parent, together with each of its subsidiaries that is a party thereto, on the
other hand;
 
(d)  the Agent shall have received a duly executed original of that certain
letter agreement, dated as of the date hereof, among the Agent and the Companies
(the “Letter Agreement”);
 
(e)  the Agent shall have received a non-refundable fee in the amount of $20,000
(the “Fee”), for the pro rata benefit of the Lenders, which shall be fully
earned on the date hereof. The Companies authorize Agent to charge their loan
account with the amount of the Fee; and
 
(f)  except for the Designated Defaults, no Default or Event of Default, and no
event or development which has had or is reasonably likely to have a Material
Adverse Effect, shall have occurred or be continuing on the date hereof.
 
Section Five.    Conditions Subsequent. The waiver of the Designated Defaults
contained in Section Two hereof shall remain effective provided the Companies
satisfy the conditions subsequent set forth in the Letter Agreement on or before
the respective dates set forth therein. Upon the Companies’ failure to satisfy
on a timely basis any of the conditions
 

--------------------------------------------------------------------------------


 
subsequent set forth in the Letter Agreement, the waiver of the Designated
Defaults contained in Section Two hereof shall be null and void, and each
Designated Default shall immediately be deemed to constitute a continuing Event
of Default, notwithstanding anything to the contrary contained herein.
 
Section Six.    General Provsions.
 
(a)  Except as herein expressly amended, the Financing Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith, are ratified and confirmed in all respects and shall remain in full
force and effect in accordance with their respective terms.
 
(b)  This Waiver embodies the entire agreement between the parties hereto with
respect to the subject matter hereof and supercedes all prior agreements,
commitments, arrangements, negotiations or understandings, whether written or
oral, of the parties with respect thereto.
 
(c)  This Waiver, and matters relating hereto and arising herefore, shall be
governed by and construed in accordance with the internal laws of the State of
New York, without regard to the conflicts of law principals thereof.
 
(d)  This Waiver may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, and such counterparts
together shall constitute one and the same respective agreement.
 
 
(Signature Page Follows)
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties to this Waiver have signed below to indicate
their agreement with the foregoing and their intent to be bound thereby.
 

 
THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender and as the Agent
       
By:
/s/ Andrew Hausspiegel
   
Name: Andrew Hausspiegel
Title:   Vice President
       
MTM TECHNOLOGIES, INC.,
for itself and as Borrowing Agent, and as successor by merger with each of MTM
Technologies (California), Inc., and MTM Technologies (Texas), Inc.
       
By:
/s/ J.W. Braukman III
   
Name: J.W. Braukman III
Title:   Senior Vice President and Chief Financial Officer
       
MTM TECHNOLOGIES (US), INC.
       
By:
By: /s/ J.W. Braukman III
   
Name: J.W. Braukman III
   
Title:   Senior Vice President and Chief Financial Officer
       
INFO SYSTEMS, INC.
       
By:
/s/ J.W. Braukman III
   
Name: J.W. Braukman III
   
Title:   Senior Vice President and Chief Financial Officer
       
MTM TECHNOLOGIES (MASSACHUSETTS), LLC
       
By:
/s/ J.W. Braukman III
   
Name: J.W. Braukman III
   
Title:   Senior Vice President and Chief Financial Officer

 
 
Signature Page to Waiver and Amendment (February 2007)
 